 1
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT
 8                   SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF AMERICA,           Case No. 18-cr-4506-BAS
10             Plaintiff,                JUDGMENT AND ORDER GRANTING
                                         UNITED STATES’ MOTION TO
11       v.                              DISMISS THE INDICTMENT
12   ALFREDO ALAVEZ BARRIOS,             WITHOUT PREJUDICE

13             Defendant.
14
15
16
17       Upon the motion of the Government, and for good cause shown, IT IS HEREBY
18 ORDERED THAT:
19       The United States’ Motion to Dismiss the Indictment against ALFREDO
20 ALAVEZ BARRIOS without prejudice is GRANTED.
21
22 DATED: April 15, 2019                 ___________________________
23                                       HON. CYNTHIA BASHANT
                                         U.S. DISTRICT JUDGE
24
25
26
27
28
